Citation Nr: 1421358	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to October 1971, and in the Navy from August 1976 to August 1980. 

At the outset, the Board notes that the information and evidence relevant to this claim are associated with the Veteran's paperless, electronic files, which are located on Virtual VA and the Veterans Benefit Management System (VBMS).  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied the Veteran's claim of service connection for PTSD.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  After receipt of additional evidence, the RO continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)).

In February 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In April 2012, the Board denied the claim of service connection for PTSD, as well as claims for service connection for a back disorder, headaches, hearing loss, high blood pressure, and a nasal disorder.  The Veteran appealed the Board's denial of the claims involving PTSD, high blood pressure, and headaches to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision which affirmed the Board's decision regarding the high blood pressure and headaches claims, but set aside the PTSD claim and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.  

The Board notes that, while the Veteran previously was represented by Aries Robinson, in February 2014, the Veteran granted a power-of-attorney in favor of private attorney Mary Anne Royle with regard to the claim on appeal.  The Veteran's current attorney represented him in connection with his appeal to the Court.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the Court's January 2014 Memorandum Decision, further RO action on the claim on appeal is warranted.  

The Veteran is seeking service connection for PTSD.  In support of his claim, the Veteran alleged that he feared for his life during service, in 1979, while he was being assaulted by a police officer (being placed in a choke hold), which resulted in a loss of consciousness.  

As reflected in the report of a July 2006 fee-basis examination, the Veteran was diagnosed with PTSD and the examining physician indicated that the described in-service stressor was sufficient to support the criteria for a diagnosis of PTSD.  

Nonetheless, the Board denied the Veteran's claim for PTSD on the basis that the disorder was caused by the Veteran's own willful misconduct.  In this regard, the Board determined that the evidence showed the Veteran's willful misconduct in resisting arrest led to his being placed in a standard police restraining hold, which led to his loss of consciousness.  

In setting aside the Board's April 2012 decision denying service connection for PTSD, the Court determined that VA did not fulfill its duty to assist the Veteran by seeking and interpreting evidence related to his reported in-service stressor of receiving news that his brother was killed while serving as a Marine in July 1979.  In this regard, the Court noted that the Veteran provided testimony that his brother had been murdered in 1979 when "he was hung by some of his Marine buddies" while in service, which he explained left him feeling severely depressed.  He also testified that he abused alcohol in an attempt to forget about his brother being hung two months prior.  Accordingly, the Court remanded the PTSD claim to the Board to verify whether the reported in-service stressor occurred and to adjudicate whether a nexus exists between that reported stressor and the Veteran's current PTSD.  

As noted by the Court, review of the claims file reflects that the RO has not taken any action to independently verify whether the Veteran's reported in-service stressor regarding his brother's death actually occurred and is sufficient to support the current diagnosis of PTSD-although the Veteran has submitted a copy of what appears to be an announcement of his brother's funeral in July 1979, as well as letter his brother sent him during service in September 1976.  

In view of the Veteran's statements that his brother died while serving as a Marine, the Board finds that the record reflects a stressor that appears to be independently verifiable and that further action in this regard is warranted.  

Accordingly, on remand, the RO should undertake necessary development to attempt to verify the occurrence of the Veteran's alleged stressor relating to the death of his brother in July 1979, with the service department and any other appropriate source(s).  Any additional action necessary for independent verification of that or any other verifiable stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

The Board further notes that the record includes the report of a July 2006 VA fee-basis examination, reflecting a diagnosis of PTSD resulting from being assaulted by a police officer and subsequently losing consciousness during service.  The Board points out, however, that an essential criterion for service connection for PTSD is a link between the Veteran's PTSD and the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  

Hence, in the event that the RO determines that the record establishes the existence of any reported stressor, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for PTSD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Regardless of whether an examination of the Veteran is arranged, while this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish any additional information and/or evidence to corroborate the death of his brother, as alleged. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Unless it is determined  that sufficient evidence to corroborate the occurrence of the Veteran's alleged stressor involving the death of his brother- while serving as a Marine in July 1979 has been received from the Veteran,  undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressor relating to the death/murder of his brother, Corporal [redacted], to particularly include contact with the service department (and other appropriate source(s)).  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating records leads to negative results, notify the Veteran and his attorney, and afford them the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

4. After associating with the claims file all available records and/or responses received from each contacted entity,  prepare a report detailing the occurrence of any specific in-service stressful experiences deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, so state in the report, skip the development requested in paragraph 6, below, and proceed with paragraph 7.  

5. If, and only if, evidence corroborating the occurrence of the aforementioned in-service stressful experience is received, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with the results furnished to the examiner prior to the examination), and all clinical findings should be reported in detail.  

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the verified stressor.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

6. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

9. If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



